IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

~ x
Mohammed A. Saleh, Movant,
-against- 93 Cr. 181 (WHP)
UNITED STATES OF AMERICA, Respondent
-- x
NOTICE OF PENDING MATTER

 

Comes now Mohammed Saleh, who respectfully inquires of this Court as to the
status of Movant's Answer to the Government's Response to the Motion Pursuant to

28 U.S.C. Section 3582, dated May 10, 2018, Document #1102.

Respectfully submitted
this 24th day of July, 2019

Mohammed Saleh, 34856-054
FCI Beckley

PO Box 350

Beaver, WV 25813
 

 

AST i

Rey Te Pa accep ,
teed me Re OU oe

;

edt ene ioe

ZIET-LOOOL AN ‘AN
pons [e3aq OOS
asnoy}no7) SOqE1S peu
_ ANas dasn

* NOD 2} Jo WeH

 

 

OSE X0a.Od
Loe Se ' Aopped IA
ARE SE, ONGEE | ne ve be! pSO-ESSHEH UTES peurcreyoyAl

cm a ETRST-ALMA oavag

“Fe we S

   

 
